Opinion issued May 29, 2008










     










In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00385-CV 




IN RE RAPID SETTLEMENTS, LTD., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
 
 
 
          Relator, Rapid Settlements, Ltd., filed a petition for writ of mandamus
challenging a temporary restraining order signed by respondent
 on May 7, 2008.
Relator has filed a motion to dismiss the petition for writ of mandamus. 
          Accordingly, we dismiss the petition for writ of mandamus.PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.